Citation Nr: 1002950	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1958 to 
January 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, granted service 
connection for tinnitus with a 10 percent rating, effective 
November 8, 2003.  

The Board remanded the Veteran's current claim for additional 
development in November 2008.  


FINDING OF FACT

A 10 percent evaluation is currently in effect for the 
Veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus whether perceived as 
unilateral or bilateral in nature.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002 & Supp. 2009); 38 C.F.R. §4.87, Diagnostic 
Code (DC) 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Regarding his claim for a rating in excess of 10 percent for 
tinnitus, the facts are not in dispute.  Resolution of the 
Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Veteran is already receiving the 
maximum evaluation available for tinnitus under the 
applicable rating criteria.  Regardless of whether the 
Veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.  

Because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

The RO originally granted service connection for a tinnitus 
disability in March 2004, assigning a 10 percent rating with 
an effective date of November 28, 2003, under 38 C.F.R. 
§ 4.87, DC 6260.  The Veteran seeks a 35 percent disability 
rating for tinnitus because it has the most adverse affect on 
his overall well being.  

The March 2004 rating decision does not indicate whether the 
disability is bilateral or only affects one ear.  However, 
the February 2004 VA examination report notes that the 
Veteran reported a constant buzzing and ringing sounds in 
both ears.  Whether tinnitus is characterized as either 
unilateral or bilateral in nature, however, does not impact 
upon the evaluation assigned for the disability.  

VA regulation, 38 C.F.R. § 4.25(b), and Diagnostic Code 6260, 
limit a Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Accordingly, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected tinnitus disability.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the VA examiner 
are the symptoms of tinnitus included in the criteria found 
in the rating schedule.  Tinnitus is defined as noise in the 
ears, such as ringing, buzzing, or roaring, which is usually 
subjective in type.  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 1956 (24th ed., 1994).  Diagnostic 
Codes 6260, tinnitus, provide for a maximum 10 percent rating 
based on tinnitus being present.  38 C.F.R. § 4.87.  The 
February 2004 VA examiner notes that the Veteran's tinnitus 
is manifested by constant high pitched buzzing and ringing in 
his bilateral ears.  When the Veteran's symptoms of tinnitus, 
which include only buzzing and ringing in his ears, are 
compared to the criteria in the rating schedule, his current 
maximum 10 percent rating accurately reflect the level of 
severity of his disability.  The schedular criteria are not 
inadequate for rating this Veteran's tinnitus.  Furthermore, 
the Veteran does not contend that his tinnitus interferes 
with his employment or causes frequent hospitalizations.  See 
38 C.F.R. § 3.321(b)(1).  The effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.

The Veteran reported that tinnitus interferes with his 
ability to sleep, which is noted in the February 2004 VA 
examination report, and the Board is sympathetic to his sleep 
impairment problems.  Private medical records dated in 
January 2009 note that the Veteran was prescribed Ambien, 
which is often prescribed for sleeping problems.   If a 
separate disability, such as a sleep disorder, exists and it 
is, in fact, secondary to the service-connected tinnitus, the 
Veteran is advised to file a secondary service connection 
claim pursuant to 38 C.F.R. § 3.310.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


